Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
Applicant’s argument with regarding to the newly amended claims 1-17 has been persuaded. The driving signal generation circuit (4) relied upon by the Examiner in the prior art of record to U.S. Application Pub. No. 2020/0094554 A1 to Orihara et al. are neither suggested nor taught a signal outputting circuit (switch circuit 31; fig.1) configured to output signals to the controller (2) depending on whether the nozzle satisfies a predetermined discharging performance, wherein the controller is configured to determine whether the nozzle satisfies the predetermined discharging performance based on the output signals outputted from the signal outputting circuit, alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853